DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594) in view of CHARNS et al (U.S. Patent 8,524,606).
With regards to claim 1, Tu discloses a method of manufacturing a semiconductor comprising: forming a sacrificial gate structure (41) over a substrate (19), the sacrificial gate structure including a sacrificial gate electrode (47) (Paragraphs [0008]-[0015] Figure 2); forming a first dielectric layer (35) over the sacrificial gate structure (41) (Paragraphs [0016], Figure 3); planarizing and recessing the first dielectric layer such that an upper portion of the sacrificial gate structure is exposed while a lower portion of the sacrificial gate structure is embedded in the first dielectric layer (Paragraph [0017]-[0018] Figures 4-5); forming a third dielectric layer (51A) over the exposed sacrificial gate structure (41) and over the first dielectric layer (35); forming a fourth dielectric layer (51B) over the third dielectric layer (51A) (Paragraphs [0020]-[0021] Figure 7); planarizing the fourth and third dielectric layers such that the sacrificial gate electrode is exposed and part of the third dielectric layer remains on the recessed first dielectric layer (Paragraphs [0021]-[0023] Figure 8); and removing the sacrificial gate electrode (Paragraph [0024] Figure 9).
Tu is silent as to forming a second dielectric layer over the first dielectric layer and planarizing and recessing the second and first dielectric layers.
Charns discloses a method planarizing comprising forming a first dielectric layer (18) and a second dielectric layer (20) and planarizing the first and second dielectric layer in order the expose an underlying structure (Figures 1A-1E Col. 3 lines 55-67, Col. 4 lines 1-25) rendering obvious forming a second dielectric layer over the first dielectric layer and planarizing and recessing the second and first dielectric layers.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tu to include the second dielectric as rendered obvious by Charns because the reference of Charns teaches that such process provides a highly planar surface with reduced dishing and erosion associated with the CMP process (Col. 3 lines 66-Col. 4 line 2) and one ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the second dielectric layer as rendered obvious by Charns. MPEP 2143D
With regards to claim 2, the modified teachings of Tu render obvious wherein the first dielectric layer includes a silicon oxide-based material (Tu Paragraph [0016] Charns Col. 3 lines 60-65), and the second dielectric layer includes a silicon nitride-based material different from the first dielectric layer (Charns Col. 4 lines 5-16).
With regards to claim 3, the modified teaches of Tu disclose wherein the dielectric capping layer may comprise silicon oxide and silicon nitride (Tu Paragraphs [0020]-[0023]) rendering obvious wherein the third dielectric layer includes a silicon nitride-based material, and the fourth dielectric layer includes a silicon oxide-based material different from the third dielectric layer.
With regards to claim 4, the modified teachings of Tu render obvious wherein the planarizing and recessing the second and first dielectric layers includes: a first chemical mechanical polishing (CMP) process for etching the second dielectric layer (Charns Col. 3 lines 66-Col. 4 line16 discloses performing a polishing process on the nitride layer); a second CMP process for etching the first dielectric layer, which ends when the sacrificial gate electrode is exposed (Tu Paragraph [0017]); and a third etching process for recessing the first dielectric layer (Tu Paragraph [0018]).
With regards to claim 5, the modified teachings of Tu render obvious wherein the planarizing the fourth and third dielectric layers includes: a first chemical mechanical polishing (CMP) process for etching the fourth dielectric layer; a second CMP process for etching the third dielectric layer, which ends when the sacrificial gate electrode is exposed; and a third CMP process for recessing the third dielectric layer and the sacrificial gate electrode (Tu Paragraphs [0020]-[0023] discloses that each of layers 51B, 51A and exposing the dummy gate electrode can be done in separate CMP processes).

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594) in view of CHARNS et al (U.S. Patent 8,524,606), as applied to claims 1-5, in further view of LEE et al (U.S. Patent Application Publication 2010/0048007).
With regards to claims 6-7, the modified teachings of Tu render obvious the limitations of claim 5 as previously discussed.
However, the modified teachings of Tu are silent as to wherein: the first CMP process comprises a first end point detection and a first over-polishing after detection of the first end point, the second CMP process comprises a second end point detection and a second over- polishing after detection of the second end point, and the third CMP process is time-controlled without using an end point detection and wherein the second over-polishing is performed for 5-15 seconds.
Lee disclose a method for performing chemical mechanical polishing wherein the polishing can be used on a substrate having a dummy gate structure wherein the interlayer dielectric layer may be polishing using a first CMP process, a second CMP process and a third CMP process wherein the process may be performed for a times polishing process or may us an endpoint detection system as known in the art for stopping (Paragraphs [0022]-[0030]) rendering obvious the first CMP process comprises a first end point detection, the second CMP process comprises a second end point detection, and the third CMP process is time-controlled without using an end point detection. In addition, Lee discloses performing the first CMP process in order to achieve a smooth planar surface for the next CMP process (Paragraph [0020]) and wherein the amount of material removed in each step is controlled to provide a uniform dummy gate removal (Paragraphs [0034]-[0035]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the over polishing to include performing the over polishing after the first CMP and second CMP and performing the second over polishing to amounts including for 5-15 seconds in order to control the amount of material removed in each step to provide a uniform dummy gate removal (Paragraphs [0034]-[0035], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Tu to include the CMP and endpoint detection as rendered obvious by Lee because the reference of Lee discloses that such polishing provides control of the last gate process without over-polishing the and decreasing the gate higher or damaging the underlying layers during CMP (Paragraph [0039] MPEP 2143D).

Claim(s) 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594) in view of and ZHANG et al (U.S. Patent 8,466,560) and CHUANG et al (U.S. Patent Application Publication 2006/0163665).
With regards to claim 8, Tu discloses a method of manufacturing a semiconductor device comprising: forming a sacrificial gate structure (41) over a substrate (19), wherein each of the sacrificial gate structure includes a sacrificial gate electrode (47) (Paragraphs [0008]-[0015] Figure 2), and an upper position of each gate structure is exposed while a lower portion of each sacrificial gate structures is embedded in a first dielectric (35) (Paragraphs [0016]-[0018] Figure 5); forming a second dielectric layer (51A) over the exposed sacrificial gate structure (41) and over the first dielectric layer (35); forming a third dielectric layer (51B) over the second dielectric layer (51A) (Paragraphs [0020]-[0021] Figure 7); planarizing the third and second dielectric layers such that the sacrificial gate electrode is exposed and part of the second dielectric layer remains on the recessed first dielectric layer (Paragraphs [0021]-[0023] Figure 8); and removing the sacrificial gate electrode from each of the sacrificial gate structures, thereby forming gate spaces (Paragraph [0024] Figure 9).
Tu is silent as to wherein a dishing amount at a course pattern area is 1nm t0 5nm, where in the coarse pattern area, a distance between adjacent sacrificial gate structure is 50nm or more.
Chuang discloses a method of manufacturing a semiconductor substrate comprising forming dummy patterns, wherein the pattern may have uniform and non-uniform spacing ([0035], [0047]-[0051]) wherein the dummy patterns may be spaced at a lateral distance less than about 1500nm and more preferably less than 500nm (Paragraph [0010]-[0012], [0039]) which renders obvious a coarse pattern area, where in the coarse pattern area, a distance between adjacent sacrificial gate structure is 50nm or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tu to include the coarse pattern and distance as rendered obvious by Chuang because the reference of Chuang teaches that such spacing further increases the accuracy for critical dimensions and lower deviations while adjusting the micro-loading effect (Paragraph [0035]).
Zhang discloses a method of forming a semiconductor device comprising providing a CMP process on interconnects and dummy structures wherein a dimension is chosen in ordered to reduce dishing to improve the resistivity and reliability of the final device (Col. 5 lines 22-41, Col. 6 lines 59- Col 7 lines 13). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the dishing amount to amounts including application claimed amount of 1nm to 5nm in order to provide a final device with improved resistivity and reliability as taught by the modified teachings of Tu (Zhang Col. 5 lines 22-41, Col. 6 lines 59- Col 7 lines 13, MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tu to include the dishing amount as rendered obvious by Zhang because the reference of Zhang teaches that such amount provides a final device with improved resistivity and reliability (Col. 5 lines 22-41) and one ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired device using the dishing amount as rendered obvious by Zhang. MPEP 2143D
With regards claim 9, the modified teaches of Tu disclose wherein the dielectric capping layer may comprise silicon oxide and silicon nitride (Tu Paragraphs [0020]-[0023]) rendering obvious wherein the second dielectric layer includes a silicon nitride-based material, and the third dielectric layer includes a silicon oxide-based material different from the third dielectric layer.
With regards to claim 10, the modified teachings of Tu render obvious wherein the planarizing the third and second dielectric layers includes: a first chemical mechanical polishing (CMP) process for etching the third dielectric layer; a second CMP process for etching the second dielectric layer, which ends when the sacrificial gate electrode is exposed; and a third CMP process for recessing the second dielectric layer and the sacrificial gate electrode (Tu Paragraphs [0021] discloses performing a CMP process which includes reducing the thickness of each layer by CMP until the capping layer reaches its desired final layer).
With regards to claim 13, the modified teachings of Tu render obvious wherein the second CMP process etches the sacrificial gate electrode (Tu Paragraph [0021]-[0024]).
With regards to claim 14, the modified teachings render obvious forming multiple layer of different composition wherein the middle and top layer may include metals and oxides (Tu Paragraph [0025]); using a CMP to remove excess metal from the interlevel dielectric capping layer and forming and forming a second dielectric structure as a capping layer (Tu Paragraphs [0026]-[0031]) which renders obvious forming a gate dielectric layer in each of the gate spaces; forming conductive layers on the gate dielectric layer; recessing the gate dielectric layer and the conductive layers to form recessed gate electrodes; and forming a gate cap insulating layer on each of the recessed gate electrodes.
With regards to claim 15, the modified teachings of Tu render obvious the forming the gate cap insulating layer includes: forming a fourth dielectric layer on each of the recessed gate electrodes and over the remaining third dielectric layer; and performing a planarization operation to remove part of the fourth dielectric layer and the remaining third dielectric layer to expose the recessed first dielectric layer (Tu Paragraphs [0027]-[0031]).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594) in view of and ZHANG et al (U.S. Patent 8,466,560) and CHUANG et al (U.S. Patent Application Publication 2006/0163665), as applied to claims 8-10 and 13-15, in further view of LEE et al (U.S. Patent Application Publication 2010/0048007).
With regards to claims 11-12, the modified teachings of Tu render obvious the limitations of claim 10 as previously discussed.
However, the modified teachings are silent as to wherein the second CMP process comprises setting a down force of the CMP head at more than zero and up to 3 psi and wherein the first CMP process comprises use of abrasives containing CeO2.
Lee disclose a method for performing chemical mechanical polishing wherein the polishing can be used on a substrate having a dummy gate structure wherein the interlayer dielectric layer may be polishing using a first CMP process, a second CMP process and a third CMP process wherein the CMP process is done with the polishing head at a pressure from about 0.3 to 5 psi and wherein the abrasive contains CeO2 (Paragraphs [0023]-[0029]) which renders obvious wherein the second CMP process comprises setting a down force of the CMP head at more than zero and up to 3 psi and wherein the first CMP process comprises use of abrasives containing CeO2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Yu to include the polishing pressure and abrasives as rendered obvious by Lee because one of ordinary skill in the art prior to the effective filing date would have had reasonable expectation of predictably achieving the desired polishing using the pressure and abrasive as rendered obvious by Lee. MPEP 2143D

Claim(s) 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594).
With regards to claim 16, Tu discloses a method of manufacturing a semiconductor device comprising: forming and underlying structures (41) over a substrate (19), wherein an upper portion of each of the underlying structure is exposed while a lower portion of each of the underling structures is embedded in a first dielectric layer (35) (Figure 5); forming a second dielectric layer (51A) over the exposed underlying structures and over the first dielectric layer; forming a third dielectric layer (51B) over the second dielectric layer (Figure 7); and planarizing the third and second dielectric layers such that the underlying structures are exposed and part of the second dielectric layer remains on the recessed first dielectric layer (Figure 8) (Paragraphs [0009]-[0023]).
Tu does not explicitly disclose wherein the planarizing the third and second dielectric layers includes: a first chemical mechanical polishing (CMP) process for etching the third dielectric layer; a second CMP process for etching the second dielectric layer, which ends when a part of the underlying structures is exposed; and a third CMP process for recessing the second dielectric layer and the underlying structures.
However, Tu discloses performing a CMP process which polishes each of the capping layers 51A, 51B wherein the final CMP step polishes 51A and the top of the dummy gates (Paragraphs [0021]-[0023] Figure 8) rendering obvious wherein the planarizing the third and second dielectric layers includes: a first chemical mechanical polishing (CMP) process for etching the third dielectric layer; a second CMP process for etching the second dielectric layer, which ends when a part of the underlying structures is exposed; and a third CMP process for recessing the second dielectric layer and the underlying structures.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Tu to include the CMP processing as rendered obvious by Tu because the reference of Tu teaches that such polishing provides layers of a sufficient thickness to provide the desired increase in etch resistance while not excessively increasing the overall dielectric constant of interlevel dielectric (Paragraph [0023]).
With regards to claim 19, the modified teaches of Tu disclose wherein the dielectric capping layer may comprise silicon oxide and silicon nitride (Tu Paragraphs [0020]-[0023]) rendering obvious wherein the second dielectric layer includes silicon nitride, and the third dielectric layer includes a silicon oxide.
With regards to claim 20, the modified teachings of Tu render obvious wherein the first dielectric layer includes silicon oxide (Paragraph [0016]).

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (U.S. Patent Application Publication 2015/0187594) as applied to claims 16 and 19-20, in further view of LEE et al (U.S. Patent Application Publication 2010/0048007).
With regards to claims 17-18, the modified teachings of Tu render obvious the limitations of claim 16 as previously discussed.
However, the modified teachings of Tu are silent as to wherein: the first CMP process comprises a first end point detection and a first over-polishing after detection of the first end point, the second CMP process comprises a second end point detection and a second over- polishing after detection of the second end point, and the third CMP process is time-controlled without using an end point detection and wherein the second over-polishing is performed for 5-15 seconds.
Lee disclose a method for performing chemical mechanical polishing wherein the polishing can be used on a substrate having a dummy gate structure wherein the interlayer dielectric layer may be polishing using a first CMP process, a second CMP process and a third CMP process wherein the process may be performed for a times polishing process or may us an endpoint detection system as known in the art for stopping (Paragraphs [0022]-[0030]) rendering obvious the first CMP process comprises a first end point detection, the second CMP process comprises a second end point detection, and the third CMP process is time-controlled without using an end point detection. In addition, Lee discloses performing the first CMP process in order to achieve a smooth planar surface for the next CMP process (Paragraph [0020]) and wherein the amount of material removed in each step is controlled to provide a uniform dummy gate removal (Paragraphs [0034]-[0035]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the over polishing to include performing the over polishing after the first CMP and second CMP and performing the second over polishing to amounts including for 5-15 seconds in order to control the amount of material removed in each step to provide a uniform dummy gate removal (Paragraphs [0034]-[0035], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Tu to include the CMP and endpoint detection as rendered obvious by Lee because the reference of Lee discloses that such polishing provides control of the last gate process without over-polishing the and decreasing the gate higher or damaging the underlying layers during CMP (Paragraph [0039] MPEP 2143D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713